THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHNNIE MICKELL,
Plaintiff, :
V. : 3:19-CV-1730
: (JUDGE MARIANI)
JUDGE VITO P. GEROULO, et al.,
Defendants.
ORDER

AND NOW, THIS Ad DAY OF OCTOBER, 2019, upon de novo review of
Magistrate Judge Saporito’s Report and Recommendation (“R&R”) (Doc. 4), IT IS HEREBY
ORDERED THAT:

1. Plaintiffs Objections (Docs. 6, 7) are OVERRULED. Although Plaintiff asserts that
Judge Geroulo “is prohibit[ed] from concealing behind immunity” (Doc. 6, at {| 5),
Plaintiff's Complaint fails to allege “enough facts [against Judge Geroulo] to state a
claim to relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007), or to set forth any “[flactual allegations . .. enough to raise a right to relief
above the speculative level,” Covington v. Int'l Ass'n of Approved Basketball Officials,
710 F.3d 114, 118 (3d Cir. 2013) which may serve as a basis to divest Judge Geroulo

of judicial immunity.t Furthermore, Plaintiff's reliance on Forrester v. White, 484 U.S.

 

1 To the extent that Plaintiff's other Objections appear to be directed at the Court not serving Plaintiff's
Complaint on all Defendants (see generally Doc. 7) and Magistrate Judge Saporito issuing a recommendation
that Judge Geroulo be dismissed prior to service of the Complaint on Judge Geroulo and his filing of a motion
to dismiss, such Objection is without merit. See 28 U.S.C. § 1915(e)(2) (providing that a “court shall dismiss
the case at any time if the court determines that . . . the action . . . (ji) fails to state a claim on which relief may
be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.”); Powell v.
Hoover, 956 F.Supp. 564, 566 (M.D. Pa. 1997) (holding that 28 U.S.C. § 1915 is not limited to prisoner suits).
219 (1988) in support of his Objections to the R&R’s recommended dismissal of
Judge Geroulo is misplaced. The Supreme Court in Forrester re-affirmed the long-
standing and well-established principle of judicial immunity for “the adjudicative
function” which “requires a judge frequently to disappoint some of the most intense
and ungovernable desires that people can have.” 484 U.S. at 227. The Court's
decision in Forrester was expressly limited to the circumstance where a judge
engages in administrative rather than judicial conduct such as occurred in Forrester
where the Court held that a state court judge did not have absolute immunity in a suit
brought by a probation officer who alleged the state court judge’s decision to demote
and dismiss her was unlawful sex discrimination. A review of the Michell’s Complaint
shows the actions of which he complains with respect to Defendant Geroulo are
actions that, on their face, were undertaken within the scope of Judge Geroulo’s
adjudicative function.

. The R&R (Doc. 4) is ADOPTED for the reasons set forth therein.

. The claims against defendant Judge Vito Geroulo are DISMISSED WITH PREJUDICE
for the reasons set forth in the R&R.

_ The case is REMANDED to Magistrate Judge Saporito for further proceedings

consistent with this Order.

 

Robert D. Marian
United States District Judge
